     Case 2:16-cv-08418-PSG-FFM Document 141 Filed 02/11/19 Page 1 of 2 Page ID #:2711




      1   Margaret Morgan Hall(Bar No.293699)
~~
          Email: mhall@environmentaldefensecenter.org     Mandatory Chambers Copy
     2
          Linda Krop(Bar No. 118'73)
     3    Email: lkrop@environmentaldefensecenter.org
          ENVIRONMENTAL DEFENSE CENTER
     4
          906 Garden Street
     5    Santa Barbara, California 93101
          Telephone:(805)963-1622                                    FEB I {2019
     6
          Facsimile:(805)962-3152
     7    Attorneysfor Plaintiffs Environmental Defense
     8    Center and Santa Barbara Channelkeeper

      9 Kristen Monsell(CA Bar No. 304793)
     10 Email: kmonsell@biologicaldiversity.org
        Emily Jeffers(CA Bar No. 274222)
     11 Email: ejeffers@biologicaldiversity.org
     12 Center for Biological Diversity
        1212 Broadway, Suite 800
     13 Oakland, CA 94612
     14 Phone:(510)844-7137
        Facsimile:(510)844-7150
     15 Attorneysfor Plaintiffs Centerfor Biological
     16 Diversity and Wishtoyo Foundation
     17                          IN THE UNITED STATES DISTRICT COURT
     18                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                           WESTERN DIVISION
     19
     20 ENVIRONMENTAL DEFENSE                          Case No. 2:16-cv-08418-PSG-FFM
        CENTER,et al.,
     21 Plaintiffs,                                    [P     SED] ORDER
     22                                                SETTING SCHEDULE
                   v.                                  FOR PLAINTIFFS' MOTIONS
     23                                                FOR ATTORNEYS'FEES AND
     24 BUREAU OF OCEAN ENERGY                         COSTS
        MANAGEMENT,et al.
     25 Defendants,
     26
        and AMERICAN PETROLEUM
     27 INSTITUTE,et al.
     28 Intervenor-Defendants.
          [PROPOSED]ORDER
           Case No. 2:16-cv-08418-PSG-FFMx    1
Case 2:16-cv-08418-PSG-FFM Document 141 Filed 02/11/19 Page 2 of 2 Page ID #:2712



 1          Based on the Joint Stipulation of Plaintiffs Environmental Defense Center, Santa
2 Barbara Channelkeeper, Center for Biological Diversity, and Wishtoyo Foundation
3 (collectively, "Plaintiffs") and Federal Defendants, and for good cause shown,IT IS
4 HEREBY ORDERED THAT:
5            The Joint Stipulation to Set Schedule for Plaintiffs' Motions for Attorneys' Fees
6 and Costs is APPROVED. Accordingly,IT IS HEREBY FURTHER ORDERED THAT:
7
8           Plaintiffs' Motions for Attorneys' Fees and Costs shall be due Apri122, 2019;
9           Responses shall be due May 20, 2019.; Replies shall be due June 4, 2019; and the
10           matter shall be set for hearing on July 1,.2019.
11
12           Dated: February ~,2019.
13
14
15                                                  H     HILIP S. GUTIERREZ
                                                 L]NITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED]ORDER
     Case No. 2:16-cv-08418-PSG-FFMx
